1                                                                  The Honorable Richard A. Jones
2

3

4

5                              UNITED STATES DISTRICT COURT
6
                              WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE, WASHINGTON
7

8
     NADIA AJEIL,
                                                          Case No. C18-1644 RAJ
9                           Petitioner,
                                                          JOINT STIPULATION AND ORDER
10
         v.
11
     UNITED STATES CITIZENSHIP AND
12
     IMMIGRATION SERVICES (USCIS),
13   et al.,
14
                            Respondents.
15

16
     The parties hereby STIPULATE AND AGREE as to the following:
17
        (1) That this matter is REMANDED to USCIS for reopening of the naturalization
18

19            application filed by Plaintiff Nadia Ajeil (“Plaintiff”);
20
        (2) That, based on new information that was presented to the agency since the filing
21
              of this action, USCIS agrees that Plaintiff was lawfully admitted for permanent
22

23            residence for purposes of her application for naturalization;
24      (3) That USCIS will approve Plaintiff’s application for naturalization so long as
25
              Plaintiff has continued to meet the good moral character requirements, and within
26

27            fourteen (14) days of the entry of this order, will schedule Plaintiff for the oath of

28            citizenship, and will serve her and her counsel with a Form N-445;

     STIP. & ORDER - 1                                                        Immigration Clinic, Univ. Wash. Law School
                                                                                       Northwest Immigrant Rights Project
     Ajeil v. USCIS, C18-1644RAJ                                                615 2nd Ave., Suite 400, Seattle, WA 98104
                                                                                                         Tel: 206-957-8628
1       (4) That, so long as Plaintiff continues to meet the good moral character requirements
2
            necessary to naturalize, and upon receipt of the properly executed and sufficient
3

4
            Form N-445, USCIS will administer the oath of citizenship and naturalize

5           Plaintiff;
6
        (5) That the parties will bear their own costs, attorney’s fees, and any other expenses
7

8
            incurred in this litigation; and

9       (6) That the Court will retain jurisdiction to enforce the terms of this agreement and
10
            any disputes that arise thereunder.
11
            DATED this 13th day of September, 2019.
12

13
     For Petitioner,
14
                                                   s/ Christopher Strawn
15
                                                   Director, Immigration Law Clinic,
16                                                 University of Washington School of Law
17
                                                   Northwest Immigrant Rights Project
18                                                 615 Second Ave., Suite 400
                                                   Seattle, WA 98104
19
                                                   Phone: (206) 957-8628
20                                                 Fax: (206) 587-4025
21
     For Respondents,
22                                                 s/ C. Frederick Sheffield
                                                   C. FREDERICK SHEFFIELD
23
                                                   Senior Litigation Counsel
24                                                 U.S. Department of Justice
                                                   Civil Division
25
                                                   Office of Immigration Litigation
26                                                 District Court Section
                                                   P.O. Box 868, Ben Franklin Station
27
                                                   Washington, D.C. 20044
28                                                 Tel: (202) 532-4737

     STIP. & ORDER - 2                                                    Immigration Clinic, Univ. Wash. Law School
                                                                                   Northwest Immigrant Rights Project
     Ajeil v. USCIS, C18-1644RAJ                                            615 2nd Ave., Suite 400, Seattle, WA 98104
                                                                                                     Tel: 206-957-8628
1                                     ORDER
2
           On stipulation of the parties and review of the Court, it is so ORDERED.
3

4          DATED this 18th day of September, 2019.
5

6

7
                                                   A
8                                                  The Honorable Richard A. Jones
                                                   United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. & ORDER - 3                                                Immigration Clinic, Univ. Wash. Law School
                                                                               Northwest Immigrant Rights Project
     Ajeil v. USCIS, C18-1644RAJ                                        615 2nd Ave., Suite 400, Seattle, WA 98104
                                                                                                 Tel: 206-957-8628
